Case: 20-2048    Document: 50     Page: 1   Filed: 12/27/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 MARCUS COLICELLI,
                     Petitioner

                             v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                        2020-2048
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-4324-19-0769-I-1.
                 ______________________

                Decided: December 27, 2021
                  ______________________

    BRIAN J. LAWLER, Pilot Law, P.C., San Diego, CA, ar-
 gued for petitioner.

     STEPHEN J. SMITH, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, MARTIN F. HOCKEY,
 JR., GEOFFREY MARTIN LONG.
                   ______________________

 Before LOURIE, MAYER, and CUNNINGHAM, Circuit Judges.
Case: 20-2048     Document: 50     Page: 2    Filed: 12/27/2021




 2                                            COLICELLI   v. DVA



 PER CURIAM.
     Marcus Colicelli seeks review of a decision of the Merit
 Systems Protection Board (“board”) denying his claim seek-
 ing an award of additional paid military leave for calendar
 years 2016, 2017, and 2018. See Colicelli v. Dep’t of Veter-
 ans Affs., No. DC-4324-19-0769-I-1, 2020 WL 1915737
 (M.S.P.B. Apr. 14, 2020). For the reasons discussed below,
 we vacate in part and remand.
                        BACKGROUND
      Colicelli works as an attorney advisor with the Board
 of Veterans’ Appeals. J.A. 2. He also serves in the United
 States Army Reserve. J.A. 2. In August 2019, he filed an
 appeal with the board seeking an award of military differ-
 ential pay and additional paid military leave for calendar
 years 2016, 2017, and 2018. J.A. 30–43; see 5 U.S.C.
 §§ 5538(a), 6323(b). An administrative judge of the board
 granted Colicelli’s claim for military differential pay but
 denied his claim for additional paid military leave. Al-
 though the administrative judge determined that Colicelli
 would have been otherwise eligible for a combined award
 of sixty-six workdays of paid military leave for his reservist
 service in calendar years 2016, 2017, and 2018, the judge
 concluded that Colicelli’s claim for such an award was un-
 timely because he had failed to submit requests for addi-
 tional paid military leave during his periods of active duty.
 J.A. 4, 14.
     Neither party sought review of the administrative
 judge’s initial decision and it became the final decision of
 the board on May 19, 2020. See J.A. 18. On July 27, 2020,
 Colicelli filed an appeal with this court. The following day,
 however, he filed a petition with the board seeking to reo-
 pen his case pursuant to 5 C.F.R. § 1201.117. See J.A. 208–
 09. In his petition to reopen, Colicelli asserted that he had
 recently located emails which the Department of Veterans
 Affairs (“DVA”) had failed to produce when his case was
 before the administrative judge. See J.A. 209. Colicelli
Case: 20-2048         Document: 50   Page: 3   Filed: 12/27/2021




 COLICELLI   v. DVA                                          3



 contended, moreover, that these emails demonstrated that
 he had requested an additional twenty-two days of paid
 military leave during his periods of active duty in 2016 and
 2017, see J.A. 212–15, and that he had “communicate[d]”
 with the DVA about obtaining additional paid leave during
 2018, see J.A. 209. In Colicelli’s view, since the DVA “did
 not produce the emails sent to va.gov email addresses that
 clearly show [his] timely requests” for additional paid mil-
 itary leave, his case should be reopened and remanded to
 the administrative judge “for final disposition, taking into
 account the emails in question.” J.A. 209.
      On July 29, 2020, the administrative judge denied Col-
 icelli’s motion to reopen. He explained that “[w]hen an ad-
 ministrative judge’s initial decision becomes the final
 decision for the [b]oard . . . a request to reopen can be made
 only to the full [b]oard pursuant to 5 C.F.R. § 1201.118.”
 J.A. 218. The administrative judge then forwarded Col-
 icelli’s motion to reopen to the board’s clerk. J.A. 219. On
 July 31, 2020, the clerk sent Colicelli a letter stating that
 the board would take no further action on his motion to re-
 open because he had previously “exercised his review
 rights by filing a pending court appeal.” J.A. 202.
                            DISCUSSION
     This court has jurisdiction over an appeal from a final
 decision of the board pursuant to 28 U.S.C. § 1295(a)(9).
 We must set aside a board decision if it is: “(1) arbitrary,
 capricious, an abuse of discretion, or otherwise not in ac-
 cordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.”           5 U.S.C.
 § 7703(c); see Palmer v. Merit Sys. Prot. Bd., 550 F.3d 1380,
 1382 (Fed. Cir. 2008).
      Pursuant to 5 C.F.R. § 1201.25(c), an agency’s response
 to an appeal filed with the board must include “[a]ll docu-
 ments contained in the agency record of the action.” Col-
 icelli asserts that the DVA violated this provision by failing
Case: 20-2048     Document: 50     Page: 4    Filed: 12/27/2021




 4                                            COLICELLI   v. DVA



 to produce emails indicating that he requested twenty-two
 days of paid military leave in 2016, 2017, and 2018. * He
 contends, moreover, that if the DVA had produced these
 emails when his case was before the administrative judge,
 the judge would have concluded that his claim for addi-
 tional paid military leave was timely and granted his re-
 quest for corrective action. Colicelli thus asks this court to
 set aside the portion of the board’s decision denying his
 claim for additional paid military leave, remand his case to
 the administrative judge, and order the DVA to produce all
 communications in its possession related to his requests for
 additional paid military leave. See Br. of Pet’r 6–7.
     The government does not dispute that the emails in
 question could potentially establish that Colicelli submit-
 ted timely requests for additional paid military leave. Nor
 does it dispute that the DVA had an obligation to include
 such emails in the agency response it filed with the board.
 See, e.g., Rodriguez v. Dep’t of Veterans Affs., 8 F.4th 1290,
 1296 (Fed. Cir. 2021) (explaining that “issues not ad-
 dressed in the argument section of a party’s opening brief
 are considered waived”).
     Because “[w]e are a court of review, not of first view,”
 Cutter v. Wilkinson, 544 U.S. 709, 718 n.7 (2005), we de-
 cline to determine, in the first instance, whether the email
 communications cited by Colicelli are sufficient to establish
 that he filed timely requests for additional paid military
 leave. See, e.g., Hessami v. Merit Sys. Prot. Bd., 979 F.3d
 1362, 1371 (Fed. Cir. 2020); Holderfield v. Merit Sys. Prot.
 Bd., 326 F.3d 1207, 1209–10 (Fed. Cir. 2003). We therefore


     *    Colicelli asserts that these “emails clearly show
 that in 2016 and 2017, [he] specifically requested [twenty-
 two] days of leave, and in 2018 received a response from
 the [DVA] about something, which [he] believes [was] an-
 other request for [twenty-two] days of leave.” Br. of Pet’r 5
 (citing J.A. 212–16).
Case: 20-2048         Document: 50    Page: 5   Filed: 12/27/2021




 COLICELLI   v. DVA                                           5



 vacate the portion of the board’s decision denying Colicelli’s
 claim for additional paid military leave and remand with
 instructions that an administrative judge: (1) order the
 DVA to produce all records in its possession related to Col-
 icelli’s requests for additional paid military leave; and (2)
 determine, based on a properly constituted record, whether
 Colicelli is entitled to the relief he seeks. ** We have con-
 sidered the parties’ remaining arguments but do not find
 them persuasive.
                           CONCLUSION
     Accordingly, the decision of the Merit Systems Protec-
 tion Board is vacated in part and the case is remanded for
 further proceedings consistent with this opinion.
          VACATED IN PART AND REMANDED
                              COSTS
 No costs.




     **    As discussed previously, the board determined that
 Colicelli was entitled to an award of military differential
 pay pursuant to 5 U.S.C. § 5538(a). See J.A. 3–12. Because
 the government did not appeal that determination, Col-
 icelli’s eligibility for such differential pay is not at issue
 here.